Citation Nr: 1746271	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-30 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to special monthly compensation (SMC) based on the need for aid and assistance or being housebound.

2. Entitlement to an initial compensable rating for service-connected cataract condition.

3. Entitlement to a rating greater than 10 percent for left knee arthritis with scar.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1976 to June 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin (Agency of Original Jurisdiction (AOJ)).

In a January 2016 Board decision, several other issues, including service connection for a heart disorder, and increased ratings for sleep apnea, narcolepsy, and degenerative disc disease, were denied. In the same decision, the Veteran's claims for service connection for cataracts and for SMC based on the need for aid and attendance or being housebound were remanded for further development. 

Subsequent to the remand, the AOJ granted service connection for cataracts and assigned an initial non-compensable rating effective April 15, 2014. This resolved the appeal to the Board. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date).

As addressed below, the issues of entitlement to an initial compensable rating for service-connected cataract condition and entitlement to a rating greater than 10 percent for left knee arthritis with scar are listed on the title page for procedural purposes only.

This appeal was processed using the Veterans Benefits Management System (VBMS). Accordingly, any future consideration of this case should take into consideration the existence of this record. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.

REMAND

In a rating decision dated April 2016, the AOJ granted service connection for cataracts and assigned an initial non-compensable rating effective April 15, 2014. In February 2017, the Veteran filed a timely notice of disagreement (NOD) with respect to the initial rating assigned. To date, the Veteran has not been provided a Statement of the Case (SOC) or given an opportunity to perfect the appeal of this claim to the Board by also filing a timely Substantive Appeal (VA Form 9 or equivalent statement). This appeal is also not recognized in VA's Veterans Appeals Control and Locator System (VACOLS). As such, this claim must be remanded for issuance of an SOC. Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. §§ 19.26, 19.29.

The Veteran has also submitted a timely NOD with respect to an April 2017 AOJ rating decision which denied a rating greater than 10 percent for left knee arthritis with scar. The AOJ has recorded this appeal in VACOLS but an SOC has yet to be issued. The Board will also remand this issue for an SOC.

As for the claim on appeal, the Veteran has reported ongoing VA treatment at the Milwaukee VA Hospital, as well as a vision examination that was scheduled for April 2017. The pertinent record is not associated with the claims folder and should be obtained. As the pending appeals regarding the appropriate disability ratings for cataracts and left knee disability could affect entitlement to SMC benefits, the issue of entitlement to SMC should also be deferred for development of the inextricably intertwined issues pending appeal.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all known VA treatment records, to include complete records from the Milwaukee VA since March 2017.

2. Furnish the Veteran an SOC on the issues of entitlement to an initial compensable rating for service-connected cataract condition and entitlement to a rating greater than 10 percent for left knee arthritis with scar.

3. To the extent possible, the AOJ should defer readjudicating the claim for entitlement to SMC based on the need for aid and assistance or being housebound until resolution of the pending appeals for entitlement to an initial compensable rating for service-connected cataract condition and entitlement to a rating greater than 10 percent for left knee arthritis with scar. If the benefit of entitlement to SMC based on the need for aid and assistance or being housebound is not granted in full, furnish the Veteran and his representative a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

